          Case 4:19-cv-00062-YGR Document 1 Filed 01/04/19 Page 1 of 10
      

        CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
        Dennis Price, Esq., SBN 279082
          Amanda Seabock, Esq., SBN 289900
        Mail: PO Box 262490
          San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
          San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
          phylg@potterhandy.com
 
          Attorneys for Plaintiff
 
 
                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA


          Scott Johnson,                             Case No.

                  Plaintiff,
                                                  Complaint For Damages And
            v.                                       Injunctive Relief For Violations
                                                  Of: American’s With Disabilities
          Mid Peninsula Hotel, LLC, a                Act; Unruh Civil Rights Act
       California Limited Liability
          Company; and Does 1-10,

                  Defendants.


              Plaintiff Scott Johnson complains of Mid Peninsula Hotel, LLC, a

      California Limited Liability Company; and Does 1-10 (“Defendants”), and

      alleges as follows:


           PARTIES:
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
   level C-5 quadriplegic. He cannot walk and also has significant manual
   dexterity impairments. He uses a wheelchair for mobility and has a specially
   equipped van.
       2. Defendant Mid Peninsula Hotel, LLC owned the real property located


                                                
                                                 
      Complaint
      
          Case 4:19-cv-00062-YGR Document 1 Filed 01/04/19 Page 2 of 10
      

    at or about 950 El Camino Real, San Carlos, California, in December 2017.
        3. Defendant Mid Peninsula Hotel, LLC owned the real property located
    at or about 950 El Camino Real, San Carlos, California, in June 2018.
        4. Defendant Mid Peninsula Hotel, LLC owned the real property located
    at or about 950 El Camino Real, San Carlos, California, in October 2018.
        5. Defendant Mid Peninsula Hotel, LLC owns the real property located at
    or about 950 El Camino Real, San Carlos, California, currently.
        6. Defendant Mid Peninsula Hotel, LLC owned Lia Hotel located at or
    about 950 El Camino Real, San Carlos, California, in December 2017.
       7. Defendant Mid Peninsula Hotel, LLC owned Lia Hotel located at or
   about 950 El Camino Real, San Carlos, California, in June 2018.
       8. Defendant Mid Peninsula Hotel, LLC owned Lia Hotel located at or
   about 950 El Camino Real, San Carlos, California, in October 2018.
       9. Defendant Mid Peninsula Hotel, LLC owns Lia Hotel (“Hotel”) located
   at or about 950 El Camino Real, San Carlos, California, currently.
       10.Plaintiff does not know the true names of Defendants, their business
   capacities, their ownership connection to the property and business, or their
   relative responsibilities in causing the access violations herein complained of,
   and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       11.The Court has subject matter jurisdiction over the action pursuant to 28


                                              
                                               
      Complaint
      
          Case 4:19-cv-00062-YGR Document 1 Filed 01/04/19 Page 3 of 10
      

    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
        12.Pursuant to supplemental jurisdiction, an attendant and related cause
    of action, arising from the same nucleus of operative facts and arising out of
    the same transactions, is also brought under California’s Unruh Civil Rights
    Act, which act expressly incorporates the Americans with Disabilities Act.
        13.Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
    founded on the fact that the real property which is the subject of this action is
    located in this district and that Plaintiff's cause of action arose in this district.

       FACTUAL ALLEGATIONS:
       14.Plaintiff went to the Hotel in January 2017, June 2018 and October
   2018 with the intention to avail himself of its goods or services, motivated in
   part to determine if the defendants comply with the disability access laws.
       15.The Hotel is a facility open to the public, a place of public
   accommodation, and a business establishment.
       16.Guest rooms are one of the facilities, privileges, and advantages offered
   by Defendants to patrons of the Hotel.
       17.Defendants did not offer persons with disabilities with a range of
   options equivalent to other customers during plaintiff’s visits. The required
   accessible rooms were not dispersed among the various classes of sleeping
   accommodations available to patrons, including with respect to the number of
   beds provided.
       18.Plaintiff needed two beds—one for himself and one for his aide, who
   assists him.
       19.Additionally, the Hotel’s website did not allow customers to book
   accessible guest rooms online.
       20.Currently, Defendants do not offer persons with disabilities with a range


                                                
                                                 
      Complaint
      
          Case 4:19-cv-00062-YGR Document 1 Filed 01/04/19 Page 4 of 10
      

    of options equivalent to other customers. The required accessible rooms are
    not dispersed among the various classes of sleeping accommodations
    available to patrons, including with respect to the number of beds provided.
        21.Currently, the Hotel’s website does not allow customers to book
    accessible guest rooms online.
        22.Transaction counters are another one of the facilities, privileges, and
    advantages offered by Defendants to patrons of the Hotel.
        23.Unfortunately, the transaction counter at the Hotel was more than 36
    inches in height. In fact, the transaction counter was about 42 inches in height.
       24.There was no lowered, 36 inch portion of the transaction counter at the
   Hotel for use by persons in wheelchairs to conduct transactions.
       25.Currently, the transaction counter at the Hotel is more than 36 inches in
   height.
       26.Currently, there is no lowered, 36 inch portion of the transaction
   counter at the Hotel for use by persons in wheelchairs.
       27.Paths of travel are also one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Hotel.
       28.The path of travel to the Hotel lobby entrance required a person to
   navigate a step for which there was no ramp.
       29.Currently, the path of travel to the Hotel lobby entrance requires a
   person to navigate a step for which there is no ramp.
       30.Entrance into the Hotel lobby is one of the facilities, privileges, and
   advantages offered by Defendants to patrons of the Hotel.
       31.The entrance door hardware at the Hotel lobby had a traditional style
   round knob that required tight grasping and twisting of the wrist to operate.
       32.Currently, the entrance door hardware at the Hotel lobby has a
   traditional style round knob that requires tight grasping and twisting of the
   wrist to operate.


                                               
                                                
      Complaint
      
          Case 4:19-cv-00062-YGR Document 1 Filed 01/04/19 Page 5 of 10
      

        33.Defendants have failed to maintain in operable working condition those
    features of facilities and equipment that are required to be readily accessible to
    and usable by persons with disabilities at the Subject Property.
        34.Plaintiff personally encountered these barriers.
        35.This inaccessible facility denied the plaintiff full and equal access and
    caused him difficulty.
        36.The defendants have failed to maintain in working and useable
    conditions those features required to provide ready access to persons with
    disabilities.
       37.The barriers identified above are easily removed without much
   difficulty or expense. They are the types of barriers identified by the
   Department of Justice as presumably readily achievable to remove and, in fact,
   these barriers are readily achievable to remove. Moreover, there are numerous
   alternative accommodations that could be made to provide a greater level of
   access if complete removal were not achievable.
       38.A common barrier removal project is modifying transaction counters to
   make a portion of the counter accessible. This is a simple construction task,
   well within the capabilities of any general contractor. The task can be
   completed easily and for a modest price.
       39.The barriers in this complaint are easily fixable. For example, replacing
   door hardware with accessible hardware is a simple and inexpensive task that
   can be completed without the need to hire a professional.
       40.Plaintiff will return to the Hotel to avail himself of its goods or services
   and to determine compliance with the disability access laws. He is currently
   deterred from doing so because of his knowledge of the existing barriers. If the
   barriers are not removed, the plaintiff will face unlawful and discriminatory
   barriers again.
       41.Given the obvious and blatant nature of the barriers and violations


                                               
                                                
      Complaint
      
          Case 4:19-cv-00062-YGR Document 1 Filed 01/04/19 Page 6 of 10
      

    alleged herein, the plaintiff alleges, on information and belief, that there are
    other violations and barriers on the site that relate to his disability. Plaintiff will
    amend the complaint, to provide proper notice regarding the scope of this
    lawsuit, once he conducts a site inspection. However, please be on notice that
    the plaintiff seeks to have all barriers related to his disability remedied. See
    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
    encounters one barrier at a site, he can sue to have all barriers that relate to his
    disability removed regardless of whether he personally encountered them).
 
   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
   Defendants.) (42U.S.C. section 12101, et seq.)
       42.Plaintiff re-pleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint.
       43.Under the ADA, it is an act of discrimination to fail to ensure that the
   privileges, advantages, accommodations, facilities, goods and services of any
   place of public accommodation is offered on a full and equal basis by anyone
   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   § 12182(a). Discrimination is defined, inter alia, as follows:
             a. A failure to make reasonable modifications in policies, practices,
                or procedures, when such modifications are necessary to afford
                goods,     services,     facilities,   privileges,    advantages,      or
                accommodations to individuals with disabilities, unless the
                accommodation would work a fundamental alteration of those
                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
             b. A failure to remove architectural barriers where such removal is
                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are


                                                
                                                 
      Complaint
      
          Case 4:19-cv-00062-YGR Document 1 Filed 01/04/19 Page 7 of 10
      

                 defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                 Appendix “D.”
              c. A failure to make alterations in such a manner that, to the
                 maximum extent feasible, the altered portions of the facility are
                 readily accessible to and usable by individuals with disabilities,
                 including individuals who use wheelchairs or to ensure that, to the
                 maximum extent feasible, the path of travel to the altered area and
                 the bathrooms, telephones, and drinking fountains serving the
                 altered area, are readily accessible to and usable by individuals
                with disabilities. 42 U.S.C. § 12183(a)(2).
       44.Under the ADA, a hotel must provide persons with disabilities a range of
   options equivalent to those available to other persons served by the facility.
   Sleeping rooms and suites required to be accessible must be dispersed among
   the various classes of sleeping accommodations available to patrons of the
   hotel and this takes into account the number of beds provided.
       45.Here, the failure to provide a range of options equivalent to those
   available to other persons served by the facility is discriminatory and a
   violation.
       46.Under the ADA, public accommodations that own or operate a place of
   lodging have an obligation to “ensure that individuals with disabilities can
   make reservations for accessible guest rooms during the same hours and in the
   same manner as individuals who do not need accessible rooms.” 28 C.F.R. §
   36.302(e)(1)(i).
       47.Here, the Hotel’s failure to provide disabled individuals the ability to
   book accessible guestrooms online through their website, like non-disabled
   individuals, is a violation ADA.
       48.Under the 2010 Standards, where the approach to the sales or service
   counter is a parallel approach, such as in this case, there must be a portion of


                                              
                                               
      Complaint
      
          Case 4:19-cv-00062-YGR Document 1 Filed 01/04/19 Page 8 of 10
      

    the sales counter that is no higher than 36 inches above the floor and 36 inches
    in width and must extend the same depth as the rest of the sales or service
    counter top. 2010 Standards § 904.4 & 904.4.1.
        49.Here, no such accessible counter has been provided in violation of the
    ADA.
        50.There must be an accessible path of travel that connects all buildings,
    elements and spaces on the same site. To be considered an accessible route,
    there cannot be a stair or step. Any such change in level measuring greater than
    ½ inch must have a ramp or lift. Id. 2010 Standards § 303.4.
       51.Here, the unramped step to the Hotel lobby entrance is a violation of the
   ADA.
       52.Door hardware must have a shape that is easy to grasp with one hand
   and does not require tight grasping, tight pinching, or twisting of the wrist to
   operate. 2010 Standards § 404.2.7.
       53.Here, the failure to provide such door hardware at the Hotel lobby
   entrance is a violation of the ADA.
       54.The Safe Harbor provisions of the 2010 Standards are not applicable
   here because the conditions challenged in this lawsuit do not comply with the
   1991 Standards.
       55.A public accommodation must maintain in operable working condition
   those features of its facilities and equipment that are required to be readily
   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
       56.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.






                                               
                                                
      Complaint
      
          Case 4:19-cv-00062-YGR Document 1 Filed 01/04/19 Page 9 of 10
      

    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
    Code § 51-53.)
        57.Plaintiff repleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
    that persons with disabilities are entitled to full and equal accommodations,
    advantages, facilities, privileges, or services in all business establishment of
    every kind whatsoever within the jurisdiction of the State of California. Cal.
   Civ. Code §51(b).
       58.The Unruh Act provides that a violation of the ADA is a violation of the
   Unruh Act. Cal. Civ. Code, § 51(f).
       59.Defendants’ acts and omissions, as herein alleged, have violated the
   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
   rights to full and equal use of the accommodations, advantages, facilities,
   privileges, or services offered.
       60.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
   discomfort or embarrassment for the plaintiff, the defendants are also each
   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
   (c).)
       61.Although the plaintiff was markedly frustrated by facing discriminatory
   barriers, even manifesting itself with minor and fleeting physical symptoms,
   the plaintiff does not value this very modest physical personal injury greater
   than the amount of the statutory damages.






                                               
                                                
      Complaint
      
          Case 4:19-cv-00062-YGR Document 1 Filed 01/04/19 Page 10 of 10
      

            PRAYER:
            Wherefore, Plaintiff prays that this Court award damages and provide
    relief as follows:
          1.For injunctive relief, compelling Defendants to comply with the
    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
    plaintiff is not invoking section 55 of the California Civil Code and is not
    seeking injunctive relief under the Disabled Persons Act at all.
          2.Damages under the Unruh Civil Rights Act, which provides for actual
    damages and a statutory minimum of $4,000 for each offense.
         3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.

   Dated: December 31, 2018           CENTER FOR DISABILITY ACCESS


                                         By:
                                      ____________________________________
                                            Chris Carson, Esq.
                                               Attorney for plaintiff













                                              
                                               
      Complaint
      
